In this case the record is before us without any bill of exceptions or any statement of facts. We find in the record a special charge requesting the court to peremptorily *Page 248 
instruct the jury to return a verdict of not guilty. In the absence of a statement of facts we cannot tell whether the action of the court was correct or not, but our presumption necessarily is that it was.
There are various assignments in the motion for new trial but we cannot review same in the absence of such statement.
No errors being apparent the judgment of the trial court is affirmed.
Affirmed.